           Case 2:19-cv-00585-KJM-DB Document 21 Filed 04/20/20 Page 1 of 2


 1   STEPHANIE L. QUINN (SBN 216655)
     MARIEL COVARRUBIAS (SBN 274122)
 2   MURPHY, CAMPBELL, ALLISTON & QUINN
     8801 Folsom Boulevard, Suite 230
 3   Sacramento, CA 95826
     Telephone: (916) 400-2300
 4   Facsimile: (916) 400-2311
     squinn@murphycampbell.com
 5   mcovarrubias@murphycampbell.com
 6   Attorneys for Defendant
     UNION PACIFIC RAILROAD COMPANY
 7

 8   PHILIP W GANONG (SBN 88414)
 9   GANONG LAW OFFICE
     930 Truxtun Avenue, Suite 102
10   Bakersfield, CA 93301
     Tel: (661) 327-3337
11   Fax: (661) 327-3395
     Email: phil@ganonglaw.com
12

13   Attorney for Plaintiff, MANUEL DELGADO

14

15                             UNITED STATES DISTRICT COURT

16                            EASTERN DISTRICT OF CALIFORNIA

17

18   MANUEL DELGADO,                                  Case No. 2:19-cv-00585-KJM-DB

19               Plaintiff,                           Assigned to Hon. Kimberly J. Mueller

20         vs.
                                                      ORDER ON STIPULATION OF
21   BNSF RAILWAY COMPANY,                            PARTIES TO MODIFY
                                                      SCHEDULING ORDER
22               Defendant.

23                                                    Trial Date: N/A

24

25
           Pursuant to Stipulation of Counsel and good cause being shown,
26
           IT IS HEREBY ORDERED that:
27
           The deadline for initial designation of expert witnesses currently set for June 9, 2020
28
     is continued until September 9, 2020.
                                              -1-
                   ORDER ON STIPULATION OF PARTIES TO MODIFY SCHEDULING ORDER
           Case 2:19-cv-00585-KJM-DB Document 21 Filed 04/20/20 Page 2 of 2


 1         The deadline for the disclosure of rebuttal expert witnesses currently set for July 10,
 2   2020 is continued until October 16, 2020.
 3         The discovery cut-off currently set for September 8, 2020 is continued until
 4   December 8, 2020.
 5         The Dispositive Motion Hearing Cut-off currently set for September 18, 2020 is
 6   continued until December 11, 2020.
 7         IT IS SO ORDERED.
 8   DATED: April 17, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                   ORDER ON STIPULATION OF PARTIES TO MODIFY SCHEDULING ORDER
